Citation Nr: 1738996	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease (CAD), claimed as due to herbicide exposure. 

2.  Entitlement to service connection for an upper respiratory disability claimed as due to herbicide exposure. 

3.  Entitlement to service connection for a digestive disability, to include a colon condition, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for diabetes mellitus claimed as due to herbicide exposure. 

5.  Entitlement to service connection for a bilateral eye disability.





REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for diabetes mellitus, cardiovascular, upper respiratory, bilateral eye, and digestive disabilities. 

The Board notes that the bilateral eye disability was initially adjudicated as diabetic retinopathy; however, the Board has recharacterized the issue to more accurately reflect the nature and scope of the claimed disability.

In August 2017, the Veteran was scheduled for a Board hearing.  In a July 2017 statement, the Veteran notified VA that he would be unable to attend the Board hearing because he was recovering from medical condition.  In a separate July 2017 statement, the Veteran indicated that he was unsure whether he could attend a Board hearing.  He explained that his physician would direct him whether he could attend a hearing.  Given that the Veteran has not requested a rescheduling of his Board hearing at that this time, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran was not exposed to an herbicide agent during his military service.

3.  A cardiovascular disability, CAD, was not manifested in service, within the one year presumptive period, or otherwise related to service to include as due to herbicide exposure.

4.  Diabetes mellitus was not manifested in service, within the one year presumptive period, or otherwise related to service to include as due to herbicide exposure.

5.  An upper respiratory disability is not related to service to include as due to herbicide exposure.

6.  A digestive disability, to include a colon condition, is not related to service to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular disability, to include CAD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for an upper respiratory disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a digestive disability, to include a colon condition, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in June 2009 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claims.  

In this case, the Veteran has not been afforded a VA examination for his claimed diabetes mellitus, upper respiratory, digestive, and cardiovascular disabilities and opinions as to the etiology of any such disabilities have not been obtained.

To this end, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, the Veteran's sole contention is that his diabetes mellitus, upper respiratory, digestive, and cardiovascular disabilities are due to in-service herbicide exposure.  As detailed below, the evidence reveals that the Veteran did not serve in Vietnam and does not show that he exposed to herbicide agents.  The Veteran has not provided any other theory of entitlement to service connection for his claimed disabilities other than herbicide exposure.  Furthermore, his STRs are absent any indication that diabetes mellitus, upper respiratory, digestive, and cardiovascular disabilities began in service or manifested within one year following service.  Thus, the evidence does not establish that there was an in-service disease, injury, or event.  Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold").  Moreover, the Veteran has not claimed continuity of symptoms following service.  Thus, the evidence does not indicate that there is a current disability that may be associated with an in-service disease, injury, or event.  The Board therefore finds no further duty to assist under the VCAA.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § §1131, 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Initially, the Veteran claimed that his cardiovascular disability and diabetes mellitus are due to Agent Orange exposure while serving Vietnam and that his digestive disability was related to his diabetes mellitus.  See Veteran's claim dated May 2008.

Thereafter, the Veteran claimed that his diabetes mellitus, cardiovascular, upper respiratory, and digestive disabilities are due to herbicide exposure during an aerial spray of defoliants from a helicopter during firefighting exercise while stationed in Fort Reese Air Force Base in Lubbock, Texas in June 1963.  See, e.g., Veteran's statement dated April 2010.  

Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including diabetes mellitus and ischemic heart disease, which includes CAD, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 is presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (a)(3); 38  C.F.R. §§ 3.307 , 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

First, the Board finds that the Veteran did not serve in Vietnam.  Although the Veteran initially asserted in his May 2008 claim that he severed in Vietnam, in later statements, the Veteran clarified that he did not serve in Vietnam.  Notably, during a February 2012 VA treatment visit, the Veteran reported that he "has never been in Vietnam."  Furthermore, the Veteran's DD 214 Form shows that he had no foreign service and his service treatment records (STRs) and personnel records do not show that he served in Vietnam during his military service.  Therefore, he is not presumed to have been exposed to an herbicide agent due to service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309.

Second, the Board finds the Veteran was not exposed to an herbicide agent during his military service.  The RO has made several requests to verify the Veteran's asserted herbicide exposure; however, all responses have returned negative.  See VA 21-3101 dated July 2009, Joint Services Records Research Center (JSRRC) memorandum dated December 2010, and defense personal records information retrieval system (DPRIS) dated September 2016.  Specifically, a December 2010 JSRRC memorandum shows a formal finding of a lack of information required to corroborate Veteran's claim for service connection for exposure to tactical herbicides in the United States.  The memorandum explained that the Department of Defense (DOD) documented a research project conducted by the Department of Agriculture in 5 locations in Texas from March 1963 to June 1967.  The memorandum concluded that the Veteran's service records did not show that he served in one of the five areas listed by the DOD.  

Most recently, a September 2016 DPRIS report reveals that a 3500th Pilot Training Wing (PTW) requested a June 1963 history for the 3500th Air Base Group (ABG), stationed at Reese Air Force Base, Texas.  The DPRIS report showed that the history was negative and did not find evidence that the Veteran or his unit personnel was exposed to Agent Orange or tactical herbicides during a training mission at Reese AFB during June 1963.

Notably, the Veteran's assertions of his exposure to an herbicide agent have been vague.  For instance, in an April 2010 statement, the Veteran described the herbicide agent as "type of liquid" that burned "plants and small bushes."  The Board finds that these statements are not sufficient to establish that the Veteran was exposed to herbicide agents, to include Agent Orange.  The RO took all reasonable steps to verify any exposure to herbicide agents and no evidence was found that any herbicide agents were sprayed at a time and place that could have resulted in the Veteran being exposed to herbicide agents.  While veterans are competent to testify to a wide range of matters relating to their own observations, here the Veteran did not provide an explanation of how he concluded that he was exposed to an herbicide agent or that he had sufficient expertise to draw such a conclusion.  Weighing the lack of evidence revealed by a thorough search for evidence of exposure to herbicide agents against the Veteran's general statements, the Board finds that the preponderance of the evidence is against any exposure to herbicide agents in this case.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  Therefore, the Board finds that the Veteran's claims of service connection for diabetes mellitus, cardiovascular, upper respiratory, and digestive disabilities are not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 , 3.309(e) based on herbicide exposure.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

A.  Cardiovascular Disability

The Veteran seeks service connection for a cardiovascular disability.

Certain chronic diseases, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Consideration of entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is warranted where, as here, the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence shows a current cardiovascular disability, namely CAD.  See, e.g., VA treatment record dated November 2015. 

His February 1964 service separation examination report shows a normal heart.

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of a cardiovascular disability during service or within one year of separation. 

Significantly, there is no opinion of record that shows a relationship between the Veteran's cardiovascular disability, to include CAD, and his military service.  As indicated above, the Veteran sole contention is that his cardiovascular disability is related to an herbicide agent, which has been shown above that the Veteran was not exposed to an herbicide agent.  In addition, the Veteran has not asserted that he has had a continuity of symptomatology since service.  In fact, in the Veteran's May 2008 claim, he asserted that he was initially diagnosed with a cardiovascular problem in 2006.  The medical evidence of record indicates that the Veteran was diagnosed with CAD in March 2003, which is approximately 39 years after separation from service, and there is no evidence of symptoms indicative of a cardiovascular condition, such as CAD, prior to that date.  See VA treatment record dated March 2003.  Notably, in the March 2003 VA treatment record, the examining physician noted that the Veteran has no "prior cardiac history" and that he has been asymptomatic for several days.  

A cardiovascular disability, to include CAD, did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, entitlement to service connection is not warranted on a direct or presumptive basis.  38 U.S.C.A. §§  1101(3), 1112(a)(1), 1110, 1112, 1113; 38  C.F.R. §§ 3.303 , 3.307(a), 3.309(a).

B.  Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The evidence shows a current diabetes mellitus diagnosis.  See, e.g., VA treatment record dated November 2015.

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus during service or within one year of separation. 

Although the Veteran is diagnosed with diabetes mellitus, and has asserted that the condition arose as a result of in-service herbicide exposure, there is no evidence to corroborate his assertions of in-service herbicide exposure or, for that matter, any other in-service disease or injury related to diabetes mellitus.  In addition, the Veteran has not asserted that he has had a continuity of symptomatology since service.  In fact, in the Veteran's May 2008 claim, he asserted that he was initially diagnosed with diabetes mellitus in 1997.  The medical evidence of record indicates that the Veteran was diagnosed with diabetes mellitus in 1991, which is approximately 27 years after separation from service, and there is no evidence of symptoms indicative of diabetes mellitus prior to that date.  See VA treatment record dated October 1992.  

As diabetes mellitus is a chronic disease it, did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, entitlement to service connection is not warranted on a direct or presumptive basis.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1110, 1112, 1113; 38  C.F.R. §§ 3.303 , 3.307(a), 3.309(a).

C.  Upper Respiratory Disability

The Veteran seeks service connection for an upper respiratory disability.

The evidence shows current upper respiratory disabilities, namely chronic sinusitis, allergic rhinitis, and asthma.  See, e.g., VA treatment record dated November 2015.

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of an upper respiratory disability during service.  Notably, although the Veteran complained of a cough and sore throat during service, examination of his chest was clear.  See STRs dated November 1963 and January 1962.  His February 1964 service separation examination report shows normal nose, sinuses, lungs, and chest. 

A June 1994 VA treatment record notes that Veteran's complaints of a cough and assessed mild sinusitis.

VA treatment records show that the Veteran was diagnosed initially with asthma in October 2001, allergic rhinitis in November 2001, and chronic sinusitis in October 2003.   

Finally, there is no medical opinion of record that addresses the relationship, if any, between the Veteran's respiratory disorders, variously diagnosed as asthma, allergic rhinitis, and chronic sinusitis.  In addition, the Veteran has not asserted that he has had a continuity of symptomatology since service.

There is no credible evidence of an in-service event, injury, or disease, and there is no competent, probative evidence of record indicating that the Veteran's current Veteran's respiratory disorders is, or may be associated with, his military service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an upper respiratory disability.  The Board has considered the benefit of the doubt doctrine, but given that the evidence preponderates against the claim, that doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Digestive Disability

The Veteran seeks service connection for a digestive disability. 

The evidence shows a current digestive disability, namely diverticulosis.  See, e.g., VA treatment record dated March 2009.

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of a digestive disability during service.  

As indicated above, the Veteran sole contention is that his digestive disability is related to an herbicide agent, which has been shown above that the Veteran was not exposed to an herbicide agent.  In addition, the Veteran has not asserted that he has had a continuity of symptomatology since service. 

There is no credible evidence of an in-service event, injury, or disease, and there is no competent, probative opinion of record indicating that the Veteran's current digestive disability is, or may be associated with, his military service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a digestive disability.  The Board has considered the benefit of the doubt doctrine, but given that the evidence preponderates against the claim, that doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cardiovascular disability, to include CAD, is denied.

Entitlement to service connection for an upper respiratory disability is denied. 

Entitlement to service connection for a digestive disability is denied. 

Entitlement to service connection for diabetes mellitus is denied.





REMAND

The Veteran asserts service connection for a bilateral eye disability. 

His STRs reveal that he sought treatment on several occasions for eye problems.  See STRS dated December 1963 and January 1964.  Specifically, in a January 1964 STR, the Veteran was referred to an ophthalmology clinic for complaints of blurry vision for two months.  The January 1964 examining physician assessed conjunctivitis.  In the Veteran's February 1964 separation examination report, he reported eye trouble and the physician noted bilateral conjunctivitis.

In May 2013, the Veteran was afforded an eye examination.  The examiner diagnosed retinopathy and cataracts.  However the examiner stated that upon examination of the eyes, the visual field defects were unreliable.  The examiner recommended that the Veteran should undergo a neurological assessment.  The examiner opined that the Veteran's eye disabilities were not caused by his military service.  No rationale was provided.

The Board finds that a remand is necessary to obtain a VA examination to determine the nature and etiology of his eye disability.  To this end, the May 2013 examiner suggested that further testing should be provided to determine the nature of the Veteran's eye disabilities.  Moreover the May 2013 examiner did not provide a rationale for his negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

Accordingly, the claim for service connection for a bilateral eye disorder is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2016.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination, to include a neurological assessment, if necessary, as to the etiology of any current bilateral eye disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any bilateral eye disability.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a bilateral eye disability had its onset in service, or is otherwise related to service.

In rendering the opinion above, the examiner should comment/ address the Veteran's STRs that show treatment for an eye condition.  See STR dated January 1963 and February 1964.

A complete rationale should accompany any opinion provided.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  (2016)


Department of Veterans Affairs


